


TEREX CORPORATION DEFERRED COMPENSATION PLAN
THIS TEREX CORPORATION DEFERRED COMPENSATION PLAN, dated as of February 28,
2013, established by TEREX CORPORATION (the “Plan”), a Delaware corporation
authorized to do business in the State of Connecticut, 200 Nyala Farm Road,
Westport, CT 06880 (hereinafter referred to as the “Corporation”).
WITNESSETH THAT:
WHEREAS, the Corporation established the Terex Deferred Compensation Plan
effective January 1, 1997 as amended as of February 1, 1997 (the “Original
Plan”), and the Original Plan provided that the Corporation may amend the
Original Plan at any time;
WHEREAS, the Corporation amended and restated the Original Plan as of December
1, 1997, January 1, 2002, January 1, 2004 and March 11, 2004 (the Original Plan
as amended and restated shall be referred to as the “Former Plan”);
WHEREAS, the Corporation amended the Former Plan on October 14, 2008, effective
December 31, 2004, to freeze participation and future contributions under the
Plan;
WHEREAS, the Corporation established this Plan, effective January 1, 2005; to
comply with Section 409A of the Internal Revenue Code of 1986, as amended;
WHEREAS, the Corporation recognizes the valuable services heretofore performed
for it by the employees and the outside directors participating in this Plan
(the “Participants”);
WHEREAS, the Corporation has established this Plan to provide retirement and
death benefits, and benefits in the event of any other termination of employment
or service as an outside director, as provided herein to a select group of
management or highly compensated employees and the outside directors;
WHEREAS, each Participant desires to receive such benefits and to defer a
portion of his or her compensation;
WHEREAS, the Corporation desires to extend the date that Terex Matching
Contributions (as defined below) may be granted until February 27, 2023 (the
“Amended Terms”);
WHEREAS, the Corporation has established a trust dated as of January 1, 1997
(the “Trust”) to assist in providing the benefits under the Former Plan and the
Trust has been amended effective as of January 1, 2005 to assist in providing
benefits under this Plan; and
WHEREAS, the Corporation desires to provide the terms and conditions upon which
the Corporation shall pay such additional compensation through the Trust to the
Participants.
NOW, THEREFORE, in consideration of these premises, the Corporation adopts the
Plan as follows:








--------------------------------------------------------------------------------




1.    Establishment and Purposes.
a.    Establishment. The Corporation established the Plan as of January 1, 2005.
The Amended Terms shall become effective upon stockholder approval.
b.    Name. The Plan shall be known as the “Terex Corporation Deferred
Compensation Plan.”
c.    Purpose. The purpose of the Plan is to defer the payment of a portion of
the compensation of the Participants, including the portion deferred by each
Participant in accordance with an annual Deferral Election, so that such amount
may be paid to the Participants (or their beneficiaries) upon retirement or
death or other termination of employment as specified herein.
2.    Definitions.
Except as otherwise provided herein, the following terms shall have the
definitions hereinafter indicated wherever used in this Plan with initial
capital letters:
a.    Beneficiary: Any person, entity, or any combination thereof designated by
the Participant, on a Beneficiary Designation Form acceptable to the
Corporation, to receive benefits under this Plan in the event of the
Participant’s death, or in the absence of any such designation, his or her
estate.
b.    Beneficiary Designation Form: The designation by the Participant of his or
her Beneficiary or Beneficiaries, as amended from time to time, and in a form
acceptable to the Corporation.
c.    Code: The Internal Revenue Code of 1986, as amended.
d.    Compensation: All wages, salaries, bonuses, director fees and restricted
stock awards granted to directors to be paid to a Participant for services
rendered to the Corporation, other than stock options issued to a Participant
pursuant to a qualified stock option plan (not including any amounts deferred by
the Corporation under the provisions of this Plan).
e.    Deferral Election: The form or other method of deferral acceptable to the
Corporation that provides for the Participant to elect to defer a portion of his
or her Compensation or other amounts or items. A Participant must complete and
submit to the Corporation a new Deferral Election for each such Plan Year with
respect to which a Participant elects to defer a portion of his or her
Compensation and indicate the form and time at which amounts deferred during
such Plan Year are to be distributed; provided that a separate Deferral Election
is required to defer any bonus payable in such Plan Year. Deferral Elections
with respect to Compensation that meets the requirements of “performance-based
compensation” under Section 409A may be made no later than the date that is six
months before the end of the performance period. Deferral Elections with respect
to a restricted stock award shall be made prior to the date of grant of such
restricted stock award. Except as provided in the preceding 2 sentences and
Section 3a, Deferral Elections must be made within the time prescribed by the
Corporation but in no event later than December 31 of the Plan Year preceding
the Plan Year to which the Deferral Election relates. The Subsequent Election
Limitations apply independently to each Deferral Election.
f.    Deferred Compensation Account: Shall have the meaning set forth in Section
4 of this Plan.
g.    Earnings: The amount credited to each Participant’s Deferred Compensation
Account as earnings, as provided in Section 4 hereof.
h.    Effective Date of the Plan: January 1, 2005.
i.    Employee: An employee of the Corporation who is selected by the
Corporation to participate in this Plan, and who elects to participate in this
Plan by executing and delivering to the Corporation a Deferral Election which is
satisfactory to the Corporation.




--------------------------------------------------------------------------------




j.    Investment Designation: The provisions of the Deferral Election providing
for the investment designation by the Participant as described in Section 4 of
this Plan, as amended from time to time, and as acceptable to the Corporation.
k.    Key Employee: An Employee treated as a “specified employee” under Section
409A(a)(2)(B)(i) of the Code, i.e., a key employee of the Corporation (as
defined in Section 416(i) of the Code without regard to paragraph (5) thereof).
The Corporation shall determine which Employees shall be deemed Key Employees
using December 31 as an identification date.
l.    Key Employee Limitation: The following limitation is intended to comply
with Section 409A. Notwithstanding any Deferral Election, Retirement Plus
Election, or provision of this Plan to the contrary, distribution of the
Deferred Compensation Account or Retirement Plus Account payable by reason of a
Participant’s Termination of Employment or Retirement to a Participant who is a
Key Employee, shall not be made before six months after such separation from
service or the Participant’s death, if earlier. At the end of such six-month
period, amounts that would have been payable but for the Key Employee Limitation
shall be paid in a lump sum, without interest, on the first day of the seventh
month following the Participant’s Termination of Employment or Retirement, as
applicable, and remaining payments shall commence as indicated on the relevant
Deferral Elections, Retirement Plus Elections, or the Plan, as applicable.
m.    Normal Retirement Age: Fifty-five (55) years of age.
n.    Plan: This Terex Corporation Deferred Compensation Plan.
o.    Plan Year: January 1 through December 31.
p.    Retirement: The termination of a Participant’s employment with the
Corporation after attaining Normal Retirement Age.
q.    Retirement Plus Account: An account shall be established on behalf of each
Retirement Plus Participant under Section 4.g.
r.    Retirement Plus Election: The form or other method of deferral acceptable
to the Corporation that provides for a Retirement Plus Participant to elect the
time and form amounts credited to his or her Retirement Plus Account will be
distributed. A Retirement Plus Election must be completed by the Retirement Plus
Participant and submitted to the Corporation within 30 days after being selected
to participate in the Plan.
s.    Retirement Plus Participant: An employee of the Corporation who is a
senior officer or other key employee who has been selected by the Compensation
Committee of the Board of Directors of the Corporation (the “Committee”) to
receive a benefit described in Section 4.g on or after November 1, 2008.
Depending on the context, references herein to Participant shall sometimes
include Retirement Plus Participant.
t.    Section 409A: Section 409A of the Code and the regulations issued
thereunder, as the same may be amended from time to time and any successor
statute to such section of the Code.
u.    Subsequent Election Limitations: Refers to the following limitations
applicable to any Participant’s subsequent election to delay payment of the
Deferred Compensation Account or the Retirement Plus Account, as applicable, or
to change the form of such payment: (i) such election may not take effect until
at least 12 months after the date on which the election is made; (ii) with
respect to an election related to payment of the Deferred Compensation Account
or the Retirement Plus Account, as applicable, for reasons other than death or
Unforeseeable Emergency, no payments specified in a subsequent election may be
made during the five-year period commencing on the date distribution of benefits
would have commenced but for such subsequent election; and (iii) with respect to
a subsequent election related to payment of the Deferred Compensation Account or
the Retirement Plus Account, as applicable, pursuant to a fixed schedule or
payable at a specified time, such election may not be made less than 12 months
prior to the date of the first scheduled payment. For purposes hereof,
installment payments shall be treated as a single




--------------------------------------------------------------------------------




payment.
v.    Termination of Employment: Means the severing of employment with or
services as an outside director to the Corporation and affiliates, voluntarily
or involuntarily, for any reason other than Retirement, death or an authorized
leave of absence.
w.    Unforeseeable Emergency: A severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant's dependent (within the meaning of Section 152(a) of the
Code), or the Participant's Beneficiary, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, or such
other circumstances or events, if any, that are included within the meaning of
“unforeseeable emergency” under Section 409A.
x.    Vesting Date: The earliest to occur of the date on which the Retirement
Plus Participant (i) completes ten Years of Participation, (ii) terminates
employment with the Corporation and its affiliates after attaining age 65, or
(iii) terminates employment with the Corporation and its affiliates either by
the Corporation without “Cause” (as defined in Section 5.b.(7) below) or by such
Participant for “Good Reason” (as defined in the Terex Corporation Supplemental
Executive Retirement Plan (the “SERP”)).
y.    Year of Participation: A Plan Year during which an Employee is employed on
a full-time basis with the Corporation or an outside director serves on the
Corporation’s Board of Directors. An Employee who is employed on a full-time
basis for any portion of a Plan Year and an outside director who sits on the
Corporation’s Board of Directors for any portion of a Plan Year shall be
credited with a Year of Participation for that Plan Year.
3.    Participant’s Deferrals.
a.    Enrollment. As a condition to participating in this Plan, a Participant
shall execute and file with the Corporation an irrevocable Deferral Election
before the end of the Plan Year immediately preceding the Plan Year for which
the election is made. However, if an employee or director becomes a participant
after the beginning of a Plan Year and does not already participate in a
nonqualified deferred compensation plan that is required to be aggregated with
this Plan under Section 409A, the Participant may execute and file with the
Corporation a Deferral Election for such Plan Year within 30 days after being
selected to participate in the Plan. The Corporation shall establish from time
to time such other enrollment requirements as it determines are necessary,
convenient or appropriate to carry out any of the purposes or intent of the Plan
or to better assure the Plan’s compliance with Section 409A. Participation shall
commence as soon as practicable following timely receipt of all required
enrollment materials.
b.    Deferral Elections. The Deferral Election shall designate the portion of
the Participant’s Compensation that shall be deferred hereunder; provided,
however, that (i) the Participant may not defer more than a certain percentage
of his or her regular salary as designated by the Corporation from time to time
(the initial maximum percentage shall be twenty percent (20%)), and (ii) no
amount shall be deferred from any amount that was payable to the Participant
before the end of the Plan Year in which the Participant executed the Deferral
Election. A Participant may separately elect to defer up to one hundred percent
(100%) of his or her bonus or director fees. All deferrals of salary, director
fees or bonuses shall be in increments of one percent (1%) or, if acceptable to
the Corporation, a specific dollar amount (or a Participant may elect to receive
a specified dollar amount of his or her bonus and defer the remainder).
4.    Deferred Compensation Account, Earnings, Corporation Matching and
Retirement Plus Contributions.
a.    Deferred Compensation Account. Any Compensation or other amounts or items
deferred by a Participant shall be credited to a deferred compensation
bookkeeping account maintained by the Plan recordkeeper for the Participant. The
Plan recordkeeper shall update the Participant’s Deferred Compensation Account
(including Earnings) on a daily basis.
b.    Earnings. Earnings with respect to each deferral shall be credited to the
Participant’s Deferred Compensation Account as measured by the applicable
Investment Designation. The two available options for the




--------------------------------------------------------------------------------




Investment Designation shall be (i) Terex stock, and (ii) a bond index (the
“Bond Index”), selected by the Corporation, which shall provide an interest rate
which mirrors an investment in the corporate bonds of companies rated Baa or
higher. The Corporation may change the options available and the applicable bond
index from time to time. With respect to a Bond Index designation, any interest
rate credited to the Participant’s Deferred Compensation Account in any given
month shall be the interest rate for the penultimate month. With respect to a
Terex stock designation, the deemed purchase price for measuring Earnings
hereunder will be the closing price of Terex stock listed in The Wall Street
Journal on the day it is posted to the Participant’s Deferred Compensation
Account. All designations of a particular Investment Designation must constitute
at least ten percent (10%) of the deferral. The Earnings credited to the
Deferred Compensation Account shall be an amount equal to the amount which would
have been earned if the Participant’s Deferred Compensation Account had been
applied or invested in accordance with the Investment Designation. Earnings
shall also include any dividends paid on Terex stock credited to the
Participant’s Deferred Compensation Account. In the event of any losses based on
an Investment Designation, the Participant’s Deferred Compensation Account shall
be reduced accordingly, and the Corporation shall have no obligation or
responsibility with respect to any such losses.
c.    Corporation’s Matching Contributions.
(1)    In addition, the Corporation shall match twenty-five percent (25%) of the
Employee’s deferrals for which the Employee’s Investment Designation is Terex
stock (herein the “Terex Matching Contributions”). This is the only matching
contribution the Corporation shall make. Notwithstanding any contrary provision
contained herein, Terex Matching Contributions shall not apply to Restricted
Stock (as such term is defined in any Terex Incentive Compensation Plan)
deferred by a Participant in accordance with the provisions of this Plan.
(2)    Terex Matching Contributions will cease to be made after February 27,
2023.
d.    Change of Control. In the event of a “Change of Control” as such term is
defined in Section 13(d) of the Trust, the Corporation shall make contributions
to the Trust in connection with such Change of Control so that the Trust will
have sufficient funds to pay all benefits earned or accrued as of such date and
all benefits reasonably expected to be earned or accrued thereafter as
calculated by the Corporation based on reasonable assumptions.
e.    No Rights in Specific Assets. The Corporation, in its sole and absolute
discretion, may (or may not) acquire any item indicated in the Participant’s
Investment Designation, and any investment product or other item so acquired for
the convenience of the Corporation shall be the sole and exclusive property of
the Corporation (or a trust established by the Corporation) with the Corporation
(or a trust established by the Corporation) named as owner and beneficiary
thereof. To the extent that a Participant or his or her Beneficiary acquires a
right to receive payments from the Corporation under the provisions hereof, such
right shall be no greater than the right of any unsecured general creditor of
the Corporation.
f.    Change in Investment Designations. A Participant may not change his or her
Investment Designation with respect to any portion of the Participant’s Deferred
Compensation Account.
g.    Retirement Plus Contributions. For each Plan Year in which the Retirement
Plus Participant was employed by the Company for at least six months, the
Retirement Plus Account of each Retirement Plus Participant shall be credited,
for bookkeeping purposes, with an amount equal to ten percent of the base salary
and annual bonus paid pursuant to the Company’s annual incentive compensation
plan then in existence to each such Participant for such Plan Year (“Retirement
Plus Contributions”). Retirement Plus Contributions for annual bonuses shall be
credited to the Retirement Plus Accounts within 180 days following the date on
which the annual bonus is paid and Retirement Plus Contributions for salary
shall be credited to the Retirement Plus Accounts within 180 days following the
end of the year in which the salary is earned; provided that in the event of the
Participant’s Retirement, death, Disability (as defined in Section 5.b.(4)), or
Termination of Employment prior to the date such amounts are credited to his or
her Retirement Plus Account, the Company will credit the appropriate amounts to
such Account prior to distribution. Amounts credited to Retirement Plus Accounts
shall be credited with earnings and losses as measured by the Bond Index
selected by the Corporation from time to time.




--------------------------------------------------------------------------------




5.    Benefit Payments.
a.    Deferred Compensation Account. At such time as a pre-retirement or
accelerated distribution is due, or upon a Participant’s Retirement, death, or
other Termination of Employment or service as an outside director, the
Corporation shall pay benefits as follows:
(1)    Retirement or Termination of Employment After Five Years of
Participation. Subject to the Key Employee Limitation, if the Participant
retires, dies or has a Termination of Employment or terminates service as an
outside director after he or she attains Normal Retirement Age or after he or
she has attained five Years of Participation, such Participant shall receive
payments:
(i)    as designated in his or her Deferral Elections, as applicable and as may
be amended subject to the Subsequent Election Limitations; or
(ii)    if such Participant has failed to make any such designation for any
amount, with respect to such amount, such Participant shall receive the amount
of his or her Deferred Compensation Account balance, payable in a lump sum in
the Plan Year following such retirement, death, Termination of Employment or
termination of service as an outside director.
(2)    Termination of Employment Before Attaining Normal Retirement Age and Five
Years of Participation. Subject to the Key Employee Limitation, if the
Participant dies or has a Termination of Employment or terminates service as an
outside director before he or she attains Normal Retirement Age, and before he
or she has attained five Years of Participation, the Corporation shall pay, in a
lump sum to the Participant, the entire amount of his or her Deferred
Compensation Account in the Plan Year after the Participant’s employment
terminates. The Corporation shall have no further liability hereunder to the
Participant or his or her Beneficiary, assigns or other successors after making
any lump sum payment under this Section 5a(2).
(3)    Pre-Retirement. A Participant may elect in a Deferral Election to receive
payment of all or a portion of a deferral on a specified date before the
Participant retires. Except as provided in Sections 5c and 5d, all deferrals
must remain in the Participant’s Deferred Compensation Account for at least
portions of three Plan Years. The Participant may make the election to receive a
pre-retirement payment when the Participant completes the Deferral Election for
the given Plan Year. The pre-retirement payment may be paid in (i) a lump sum,
based on the most recent valuation of the Participant’s Deferred Compensation
Account, or (ii) in a four (4) year stream, which will be paid in the same
manner as an installment payment payable under Section 5a(5).
(4)    Death. In the event of the Participant’s death before he or she has
received all amounts under his or her Deferred Compensation Account, upon the
Participant’s death, the remaining balance in the Participant’s Deferred
Compensation Account shall be paid to the Participant’s Beneficiary within sixty
days following the Participant’s death in a lump sum. Upon making such lump sum
payment, the Corporation shall have no further obligations hereunder to the
Participant or his or her Beneficiary, assigns or other successors.
(5)    Form of Payment. In each Deferral Election, a Participant may designate
the following forms of payment of the Deferred Compensation Account: (i) a lump
sum, based on the value of the Participant’s Deferred Compensation Account on
the last business day of the year in which the Termination of Employment,
Retirement or termination of services as a director occurs, payable in the Plan
Year following his or her Termination of Employment, Retirement or termination
of services as a director, as applicable, or (ii) in five (5), ten (10) or
fifteen (15) substantially equal annual payments which payments shall commence
in the Plan Year following his or her Termination of Employment, Retirement or
termination of services as a director, as applicable. Any installment payment
hereunder shall equal the quotient determined by dividing the Participant’s
remaining Deferred Compensation Account balance at the time of payment by the
number of remaining installments (including the current installment).








--------------------------------------------------------------------------------




(6)    Transition Elections. Notwithstanding anything contained herein to the
contrary:
(i)    A Participant may, during the Plan Year ending on December 31, 2006,
change existing distribution elections under the Plan, provided that any such
election shall not accelerate the distribution of any amounts into 2006 or defer
the distribution of amounts otherwise payable in 2006 to a subsequent year.
(ii)    A Participant may, during the Plan Year ending on December 31, 2007,
change existing distribution elections under the Plan, provided that any such
election shall not accelerate the distribution of any amounts into 2007 or defer
the distribution of amounts otherwise payable in 2007 to a subsequent year.
(iii)    A Participant may, during the Plan Year ending on December 31, 2008,
change existing distribution elections under the Plan, provided that any such
election shall not accelerate the distribution of any amounts into 2008 or defer
the distribution of amounts otherwise payable in 2008 to a subsequent year.
b.    Retirement Plus Account. Upon a Retirement Plus Participant’s Retirement,
death, Disability or other Termination of Employment, the Corporation shall pay
benefits as follows:
(1)    Retirement or Termination of Employment After the Vesting Date. Subject
to the Key Employee Limitation, if a Retirement Plus Participant terminates
employment by reason of Retirement (other than death or Disability) or
Termination of Employment on or after his or her Vesting Date, such Participant
shall receive the balance in his or her Retirement Plus Account in accordance
with such Participant’s Retirement Plus Election; provided, however, that if no
such Election is in effect, such balance shall be paid in a lump sum at the time
provided in Section 5.b.(5)(i); provided, further, however, that if such
Retirement or Termination of Employment occurs within two years following a
“Change of Control” (as defined in the SERP), any such Election shall be
disregarded and such balance shall be paid in a lump sum within 30 days
following such Retirement or Termination of Employment.
(2)    Termination of Employment Before the Vesting Date. If a Retirement Plus
Participant dies or terminates employment by reason of Retirement or Termination
of Employment before his or her Vesting Date, the Corporation shall have no
obligation to pay his or her Retirement Plus Account and the Corporation shall
have no liability hereunder to such Participant or his or her Beneficiary,
assigns or other successors. Notwithstanding the foregoing, the Committee may
waive any vesting requirement for any such Participant; provided that such
waiver may not affect the time the Retirement Plus Account is paid.
(3)    Death. If a Retirement Plus Participant dies after his or her Vesting
Date, but before he or she has received all amounts (including if such
Participant has not experienced a Termination of Employment or Retirement) under
his or her Retirement Plus Account, the remaining balance in such Participant’s
Retirement Plus Account shall be paid to his or her Beneficiary in a lump sum
within 60 days after such Participant’s death. Upon making such lump sum
payment, the Corporation shall have no further obligations hereunder to the
Participant or his or her Beneficiary, assigns or other successors.
(4)    Disability. If a Retirement Plus Participant becomes Disabled prior to
his or her Retirement or Termination of Employment, notwithstanding any other
provision of the Plan to the contrary, such Participant shall receive the
balance in his or her Retirement Plus Account in a lump sum within 60 days after
he or she becomes Disabled. A Retirement Plus Participant will be considered to
be “Disabled” or have a Disability” if he or she is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than 12 months.
(5)    Form of Payment. A Retirement Plus Participant may designate in a
Retirement Plus Election the following forms of payment with respect to his or
her Retirement Plus Account: (i) a lump sum, based on the value of such
Retirement Plus Account on the last business day of the year in which such
Participant’s Termination of Employment or Retirement (other than death or
Disability) occurs, payable in the Plan Year following such Termination of
Employment or Retirement, as applicable; or (ii) five (5), ten (10) or fifteen
(15) substantially equal annual payments, which payments shall commence in the
Plan Year following such Termination of Employment or Retirement, as applicable.
Any installment payment hereunder shall equal the quotient determined by
dividing the Retirement Plus




--------------------------------------------------------------------------------




Participant’s remaining Retirement Plus Account balance at the time of payment
by the number of remaining installments (including the current installment).
(6)    SERP Transition Election. Notwithstanding anything contained herein to
the contrary, any person who is a participant in the SERP on December 31, 2008
may elect, no later than December 31, 2008, to be a Retirement Plus Participant,
effective as of January 1, 2009 and to have the Actuarial Equivalent (as defined
in the SERP) transferred to a Retirement Plus Account by completing a special
Retirement Plus Election form that provides for (i) such transfer of the
Actuarial Equivalent and (ii) the election of the form of payment of the
Retirement Plus Account as provided in Section 5.b.(5). The Retirement Plus
Participant’s rights to receive a distribution from his or her Retirement Plus
Account in connection with such transfer will be subject to the rules relating
to time of distribution and vesting of the account, as provided in Sections
5.b.(1) and (2). The Retirement Plus Participant shall simultaneously therewith
execute a Retirement Plus Election, in accordance with Section 2.r., relating to
Retirement Plus Contributions with respect to the Plan Year commencing on
January 1, 2009.”
(7)    Cause. For purposes of this Plan, "Cause" shall have the definition set
forth in the Participant's employment agreement with the Corporation, or, absent
an employment agreement defining Cause, Cause shall mean the Participant’s (i)
continuing and material failure to fulfill his or her employment obligations or
willful misconduct or gross neglect in the performance of his or her duties as
an officer or employee of the Corporation, (ii) commission of fraud,
misappropriation or embezzlement in the performance of his or her duties as an
officer or employee of the Corporation or (iii) conviction of a felony, which,
as determined in good faith by the Board, constitutes a crime that may result in
material harm to the Corporation. Notwithstanding the foregoing provisions of
this Section 5.b. to the contrary, if a Retirement Plus Participant’s employment
with the Corporation and all of its affiliates is terminated by the Corporation
or any affiliate for one of the reasons specified in clauses (ii) or (iii) of
the definition of Cause above or any similar provision in the Participant’s
employment agreement (whether before or after his or her Vesting Date), all
amounts in such Participant’s Retirement Plus Account shall be immediately
forfeited.
c.    Form of Distribution. Any portion of a Participant’s Deferred Compensation
Account that has an Investment Designation of Terex stock will be distributed in
Terex shares, except for fractional shares, which will be distributed in cash.
Any portion of a Participant’s Deferred Compensation Account that has an
Investment Designation of the Bond Index and each Retirement Plus Participant’s
Retirement Plus Account (to the extent vested) shall be paid in cash.
d.    Hardship Withdrawals. A Participant may request a distribution hereunder
of all or a portion of the Participant’s Deferred Compensation Account in
response to an Unforeseeable Emergency. Any early withdrawal on account of an
Unforeseeable Emergency shall be paid in the form described in Section 5b and
limited to the amount reasonably necessary to meet such emergency, and the
amount otherwise payable hereunder shall be reduced accordingly. A request for a
withdrawal due to an Unforeseeable Emergency must be reviewed and approved by
the administrative committee represented by Corporate Human Resources, Legal and
Finance departments of the Corporation, before a distribution shall be made
hereunder. Any determination that an Unforeseeable Emergency exists and the
appropriate amount of a withdrawal shall be made in accordance with Section
409A. A distribution due to an Unforeseeable Emergency shall be made within
sixty days following the approval of the distribution by the administrative
committee.
e.    Acceleration of Distributions. In the absence of an Unforeseeable
Emergency, the Corporation may, in its discretion, accelerate the payment of all
or a portion of a Participant’s Deferred Compensation Account and the Retirement
Plus Participant’s Retirement Plus Account to the extent permitted under any
applicable exception to the prohibition on an acceleration of payments under
Treasury Regulation Section 1.409A-3(j)(4)(ii) through (xiv) (for example, in
accordance with a domestic relations order, for payments less than $15,500
(indexed), for the payment of certain employment, state, local or foreign taxes
or taxes imposed under Section 409A of the Code, cancellation of deferrals due
to an unforeseeable hardship or disability, plan termination and liquidation, to
satisfy certain debts of a Participant to the Corporation, or in settlement of
certain bona fide disputes).






--------------------------------------------------------------------------------




f.    Payment Only from Corporation Assets. Any payment of benefits to a
Participant or his or her Beneficiary shall be made from assets which shall
continue, for all purposes, to be a part of the general assets of the
Corporation; no person shall have or acquire any interest in such assets by
virtue of the provisions of this Plan. To the extent that a Participant or his
or her Beneficiary acquires a right to receive payments from the Corporation
under the provisions hereof, such right shall be no greater than the right of
any unsecured general creditor of the Corporation.
g.    Beneficiaries. A Participant may designate his or her Beneficiary or
Beneficiaries to receive the amounts as provided herein after his or her death
in accordance with the Beneficiary Designation. In the absence of such a
designation, the Corporation shall pay any such amount to the Participant’s
estate.
h.    No Trust. Nothing contained in this Plan, and no action taken pursuant to
its provisions shall create, or be construed to create, a trust of any kind.
6.    Determination of Benefits, Claims Procedure and Administration.
a.    Determinations and Claims Procedures. The Corporation shall make all
determinations as to rights to benefits under this Plan.
(1)    Claims for Benefits. If any person or the authorized representative of
the person believes that the person is being denied benefits to which he or she
is entitled hereunder, the person or his or her representative (the “Claimant”)
may file a written claim for such benefits with the Corporation. If such claim
relates to the contents of a notice received by the Claimant, the claim must be
made within 60 days after such notice was received by the Claimant. All other
claims must be made within 180 days of the date on which the event that caused
the claim to arise occurred. Such claims should be sent to the following
address:
Terex Corporation
Human Resources Department
200 Nyala Farm Road
Westport, Connecticut 06880


The written claim must state (i) the reason for making the claim, (ii) the facts
supporting the claim, (iii) the amount claimed, and (iv) the Claimant’s name and
address.


(2)    Notice of Determination. If a claim is wholly or partially denied, the
Corporation will issue a determination in writing within a reasonable period of
time, but no later than 90 days after receipt of the claim. If special
circumstances justify extending the period up to an additional 90 days, the
Claimant will be given written notice of this extension within the initial
90-day period and the notice will explain the special circumstances and the date
a decision is expected. A notice of adverse determination will be written in a
manner calculated to be understood by the Claimant and will contain (i) the
specific reason or reasons for the adverse determination, (ii) reference to the
specific Plan provisions on which the determination is based, (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim, along with an explanation of why this material or
information is necessary, (iv) a description of the Plan’s review procedures and
time limits applicable to these procedures, (v) and a statement of the
Claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination on review. The following appeal procedures give
the rules for appealing a denied claim.
(3)    Appeal of Adverse Determination. A Claimant may appeal an adverse
determination to the committee designated by the board of directors of the
Corporation to determine such appeals (the “Appeals Committee”), and receive a
full and fair review of the claim and adverse determination. The Claimant’s
appeal must be written and filed within 60 days of the Claimant’s receipt of the
notification of adverse determination. The written request for appeal should
contain (i) a statement of the ground on which the appeal is based, (ii)
reference to the applicable provisions of the Plan, (iii) the reason or argument
why the Claimant believes the claim should be granted and evidence supporting
each reason or argument; and (iv) any other relevant documents or comments that
the Claimant wishes to include. The Appeals Committee will provide the Claimant
the opportunity to submit written comments, documents, records and other
information relating to the claim, and the Appeals Committee will take such
information




--------------------------------------------------------------------------------




into account during the appeal without regard to whether such information was
submitted or considered in the initial determination. The Claimant will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim.
(4)    Decision. The Appeals Committee will deliver to the Claimant an
electronic or written decision on the appeal within a reasonable period, but no
later than 60 days after the receipt of the Claimant’s request for the review,
unless special circumstances exist that justify extending this period up to an
additional 60 days. If the period is extended, the Claimant will be given
written notice of this extension during the initial 60-day period, and the
notice will set forth the special circumstances requiring an extension and the
date a decision is expected. A notice of adverse determination on appeal will be
written in a manner calculated to be understood by the Claimant and will contain
(i) the specific reason or reasons for the adverse determination, (ii)
references to the specific Plan provisions on which the determination is based,
(iii) a statement that the Claimant may receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits, and (iv) a statement
of the Claimant’s right to bring a civil action under ERISA Section 502(a).
(5)    Standard of Review. A claimant must pursue the claim and appeal rights
described above before seeking any other legal recourse regarding claims for
benefits. Any further review, judicial or otherwise, of the Corporation’s
decision on the claim will be limited to whether, in the particular instance,
the Corporation abused its discretion. In no event will any further review,
judicial or otherwise, be on a de novo basis, because the Corporation has
discretionary authority to determine eligibility for benefits under the Plan and
to construe and interpret the terms of the Plan.
b.    Interpretation. Subject to the foregoing, (i) the Corporation shall have
full power and authority to interpret, construe and administer this Plan; and
(ii) the interpretation and construction of this Plan by the Corporation, and
any action taken hereunder, shall be binding and conclusive upon all parties in
interest.
c.    Reports. The Corporation shall have the Plan recordkeeper provide the
Participant with a statement reflecting the amount of the Participant’s Deferred
Compensation Account and the Retirement Plus Participant’s Retirement Plus
Account on a quarterly basis.
d.    No Liability. No employee, agent, officer, trustee or director of the
Corporation shall incur any liability for the breach of any responsibility,
obligation or duty in connection with any act done or omitted to be done in good
faith in the interpretation, construction, administration or management of the
Plan and shall be indemnified and held harmless by the Corporation from and
against any such liability, including all expenses reasonably incurred in their
defense if the Corporation fails to provide such defense.
7.    Non‑Assignability of Benefits. Neither any Participant nor any Beneficiary
under this Plan shall have any power or right to transfer, assign, anticipate,
hypothecate or otherwise encumber any part or all of the amounts payable
hereunder. Such amounts shall not be subject to seizure by any creditor of a
Participant or any Beneficiary hereunder, by a proceeding at law or in equity,
nor transferable by operation of law in the event of the bankruptcy or
insolvency of any Participant or any Beneficiary hereunder. Any such attempted
assignment or transfer shall be void and shall terminate the Participant'’s
participation in this Plan; the Corporation shall thereupon have no further
liability hereunder with respect to such Participant and his or her Beneficiary.
Notwithstanding the foregoing, all or a portion of a Participant’s Deferred
Compensation Account and a Retirement Plus Participant’s Retirement Plus Account
(to the extent vested) may be paid to another person as specified in a domestic
relations order that the Corporation determines is a “domestic relations order”
as defined in Code section 414(p)(1)(B) without resulting in a termination of
the Participant’s participation in the Plan. Upon distributing amounts in
accordance with the requirements of a domestic relations order, the Corporation
shall have no further liability hereunder with respect to such amounts to either
the Participant, his or her Beneficiary, or the subject of such domestic
relations order.








--------------------------------------------------------------------------------




8.    Amendment. This Plan may not be amended, altered, modified or terminated,
except by a written instrument signed by the Corporation, subject to any
requirement for stockholder approval imposed by applicable law or any rule of
any stock exchange or quotation system on which Terex common stock is listed and
quoted; provided that no such termination shall (i) adversely affect a
Participant’s or Retirement Plus Participant’s entitlement to benefits
attributable to amounts credited to his or her Deferred Compensation Account or
Retirement Plus Account, as applicable, prior to termination of this Plan or
(ii) effect the timing or form of the distribution of a benefit hereunder in a
manner that would violate Section 409A. A Participant’s entire Account shall be
distributed to the Participant (or Beneficiary) following termination of the
Plan in such form and on the earliest date permitted under Section 409A.
9.    Impact on Other Benefits. Except as otherwise required by the Code or any
other applicable law, this Plan and the benefits provided herein are in addition
to all other benefits which may be provided by the Corporation to the
Participants from time to time, and shall not reduce, replace or otherwise cause
any reduction, in any manner, with regard to any of such other benefits.
10.    Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan by the Corporation or any Participant or
Beneficiary shall be in writing, and shall be signed by the person or entity
giving or making the same. If such notice, consent or demand is mailed, it shall
be sent by United States certified mail, postage prepaid, addressed to the
principal office of the Corporation, or if to a Participant or Beneficiary to
such individual or entity'’s last known address as shown on the records of the
Corporation. The date of such mailing shall be deemed the date of notice,
consent or demand.
11.    Tax Withholding. The Corporation shall have the right to deduct from all
payments made under this Plan any federal, state or local taxes required by law
to be withheld with respect to such payments.
12.    Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Connecticut.






